
	

115 SRES 130 ATS: Expressing gratitude and appreciation for the entry of the United States into World War I.
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 130
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Boozman (for himself, Mr. Risch, Mr. Coons, Mr. Cassidy, Ms. Baldwin, Mr. Roberts, Mr. Peters, and Mr. Kaine) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		April 25, 2017Committee discharged; considered and agreed toRESOLUTION
		Expressing gratitude and appreciation for the entry of the United States into World War I.
	
	
 Whereas, on April 2, 1917, President Thomas Woodrow Wilson asked Congress to convene an extraordinary session to officially declare war on the Imperial German Government;
 Whereas, on April 4, 1917, the Senate passed a joint resolution that declared a formal state of war between the United States and the Imperial German Government;
 Whereas, on April 6, 1917, the House of Representatives adopted the same joint resolution that the Senate had passed, thereby marking the official entry of the United States into World War I;
 Whereas, consequently, April 6, 2017, marks the 100th anniversary of the entry of the United States into World War I beside France, Russia, and the United Kingdom, the countries of the Triple Entente;
 Whereas, on December 7, 1917, the United States declared war on the Austro-Hungarian Empire;
 Whereas, beginning in August 1914— (1)a portion of France was occupied by German forces; and
 (2)France fought— (A)beside the United Kingdom and all countries of the British Empire (notably, Australia, New Zealand, Canada, and South Africa), Belgium, Russia, Italy, and Portugal;
 (B)on land, at sea, and in the air; (C)along a front line of more than 460 miles; and
 (D)to recover full sovereignty; Whereas, before April 6, 1917, the United States had supported France and the Allies economically, financially, and with human support, including through 3,600 individuals who served as volunteers, ambulance attendants, nurses, philanthropists, and soldiers in the French Foreign Legion;
 Whereas the expeditionary force of the United States was created on May 3, 1917, under the command of General John J. Pershing, to provide military support to France and the Allies;
 Whereas the United States started huge mobilization efforts after Congress passed the Act entitled An Act to authorize the President to increase temporarily the Military Establishment of the United States, approved May 18, 1917 (Public Law 65–15; 40 Stat. 76), thereby introducing military conscription and enabling 4,800,000 individuals from the United States to serve during World War I;
 Whereas the first forces of the expeditionary corps led by General Pershing arrived quickly in France;
 Whereas General Pershing landed in Boulogne-sur-Mer on June 13, 1917, 14,750 members of the First Infantry Division landed in Saint-Nazaire on June 26, 1917, and 7,500 soldiers landed in Brest on November 12, 1917;
 Whereas members of the Armed Forces were involved in a considerable logistics effort in France, building many transportation infrastructure projects, including roads, harbors, and railways, communications networks, and accommodation buildings, which were crucial for the war effort and the transformation of the French landscape;
 Whereas a debt of gratitude is owed to the 3 members of the Armed Forces who fell in France during the first combat of the Armed Forces in Bathelémont-lès-Bauzemont on November 3, 1917;
 Whereas individuals from many different sectors of the population of the United States, including African Americans, Hispanics, and Native Americans, were involved in logistics, support, or combat operations in France between 1917 and 1918;
 Whereas President Thomas Woodrow Wilson was deeply involved in the peace process in Europe, notably through his speech to Congress on January 8, 1918, the 14 points of which were proposed as a basis for negotiation at the Versailles Peace Conference, which began on January 18, 1919;
 Whereas approximately 2,000,000 members of the Armed Forces fought in France and 126,000 died during the war, including 53,402 individuals who were killed in action in French territory during battles in 1918, such as the Battle of Belleau Wood, the Battle of Saint-Mihiel, and the Meuse-Argonne Offensive;
 Whereas numerous reminders of the actions of the Armed Forces during World War I remain in France, notably in buildings and memorials; and
 Whereas the people of France will always be grateful when remembering the sacrifices of members of the Armed Forces during World War I: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 100th anniversary of the official entry of the United States into World War I on April 6, 1917;
 (2)expresses gratitude and appreciation to— (A)the members of the Armed Forces who participated in World War I operations alongside the countries of the Triple Entente; and
 (B)the members of the Allied Forces who participated in World War I operations alongside France from 1914 until the end of the war;
 (3)commends centenary commemorations to honor people from France, the United States, and all countries involved in World War I that aim to make future generations aware of the acts of heroism and sacrifice performed by the Armed Forces and the Allies;
 (4)recognizes efforts undertaken by France, especially by port cities on the Atlantic coast and by the regions of Hauts-de-France, Bretagne, Loire-Atlantique, Aquitaine, Centre, and Grand-Est, to preserve the memory and celebrate the legacy of the involvement of the United States during World War I;
 (5)recognizes that the people of France plan to— (A)celebrate this anniversary with commemorations and relevant programs to express gratitude to those individuals who helped restore hope among the Allies; and
 (B)during the celebration of the 100th anniversary of the Armistice of November 11, 1918, express gratitude and appreciation to every—
 (i)military force that fought alongside France, inside or outside its territory, during World War I; and
 (ii)individual who died fighting or was injured during the hostilities, whether physically or psychologically; and
 (6)encourages all countries involved in World War I to participate in the centennial of the Armistice, which will be celebrated in 2018, to the fullest extent possible.
			
